Citation Nr: 0514602	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for bilateral ear disorders 
and chronic laryngitis, claimed as a result of septoplasty 
surgery performed by VA in 1973.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefits sought on appeal.

A notice of disagreement (NOD) was received in October 2002.  
A statement of the case (SOC) was issued in December 2002.  A 
substantive appeal was received from the veteran in January 
2003.  In April 2003, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  

This case was previously before the Board in October 2003 at 
which time the claim of whether new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for nasal obstruction of the left nostril was 
denied and claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a bilateral ear disorder 
and chronic laryngitis were remanded for additional 
evidentiary development.  The development requested in that 
remand has been undertaken and the case has been returned to 
the Board for adjudication on the merits.


FINDINGS OF FACT

1.  The veteran filed the claims for compensation under 38 
U.S.C.A. § 1151 after October 1997.

2.  Any additional disability claimed as bilateral ear 
disorders and chronic laryngitis (if at all) following 
septoplasty performed by VA in November 1973 did not result 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.

CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as bilateral ear 
disorders and chronic laryngitis, claimed to be the result of 
nasal surgery performed by VA in November 1973 are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358 (prior to, 
and as of, September 2, 2004), 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the January 2002 letter from the RO to the veteran 
regarding his claim, the December 2002 statement of the case 
(SOC), the October 2003 Board remand and the November 2004 
supplemental statement of the case (SSOC), VA has notified 
the veteran and his representative of the legal criteria 
governing the claim and the evidence that has been considered 
in connection with his appeal.  Consequently, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence necessary to support his claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board finds that the RO's January 2002 and April 2004 
letters to the veteran, along with other communications 
issued by the RO to the veteran, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  The 
January 2002 duty to assist letter issued from the RO 
satisfies the aforementioned elements.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and a recent examination (September 2004) has been 
provided.  The veteran was afforded a Board videoconference 
hearing in April 2003.  

Subsequent to the case being certified to the Board, the 
veteran submitted additional statements and evidence, which 
were received by the RO in February 2005.  The pertinent 
evidence received at that time was essentially duplicative of 
evidence which is already part of the record and the 
treatment sources listed on a VA Form 21-4142 had already 
been contacted and specific evidence, which the veteran 
identified in conjunction with those sources, has already 
been obtained.  The veteran also mentioned that he was to 
undergo an updated VA examination in November 2004 and that 
he would send such records.  It is not clear whether the 
veteran ever appeared for such an examination or what was to 
be examined at that time and no such records were ever sent 
to VA.  The claims folder currently contains VA records 
current from 1999 to April 2004 and there is no need to 
obtain additional evidence of continued treatment, as the 
Board has conceded the presence of the currently claimed 
disorders.  Moreover, there is no indication that any such 
record, even if actually in existence, would serve to 
establish entitlement to compensation under 38 U.S.C.A. § 
1151.  In this regard, the Board notes that a recent 
examination and opinion regarding the 38 U.S.C.A. § 1151 for 
VA purposes was just conducted in September 2004.  Simply 
stated, not only is there absolutely no indication that 
additional medical records can be obtained, there is 
absolutely no indication that these medical records, assuming 
they existed, would provide a basis to grant these claim, nor 
does the veteran allege so.  

II.  Factual Background

Service medical records document problems with ear infections 
and complaints of hearing loss in March 1972.

Post service, when examined by VA in June 1973, no hearing 
loss was noted and a diagnosis of severe nasal obstruction of 
the left nostril due to nasal polyps was made.  A follow up 
record of June 1973 indicates that four months before the 
veteran's entry into service, he developed an obstruction to 
the left nostril, and experienced breathing problems during 
service.  An examination of the nose revealed a deflection of 
the nasal septum to the left with almost complete nostril 
obstruction; submucous resection was recommended.

In a July 1973 rating decision, the RO denied service 
connection for nasal obstruction of the left nostril.

In December 1991, the veteran filed a VA compensation claim 
for breathing problems.  The record contains a March 1992 
private medical statement from Dr. S. noting that the veteran 
had been seen in February 1992 with complaints of 
intermittent left nasal obstruction and a history of 
septoplastic surgery performed by VA in 1973.  Examination 
revealed mid-line septum with adequate airways bilaterally.  
An impression of post-operative septoplasty without evidence 
of significant mechanical obstruction was made.  No further 
treatment was recommended.  That claim was denied by the RO 
in April 1992.

The claims folder contains the pre and post-operative VA 
records related to his 1973 nasal surgery.  An October 1973 
record shows a diagnosis of a deviated septum and a 
recommendation for surgery.  A November 1973 record reflects 
that the veteran was admitted for elective septoplasty for a 
deviated nasal septum.  At that time, the veteran denied any 
specific trauma to the nose, but related a five-year history 
of difficulty breathing through the left nasal airway.  An 
impression of deviated nasal septum was made.  A pre-
operative evaluation note dated November 20, 1973, indicates 
that the procedure (septoplasty-local) was explained and 
discussed with the patient and that all complications were 
mentioned and questions were answered.  Surgery was performed 
on November 21, 1973 and bandages were removed on November 
22, 1973.  A note dated November 23, 1973, indicated that the 
veteran was doing well and that both airways were open; the 
veteran was discharged.  A noted dated on December 4, 1973 
indicates that the septum had healed and was 75 percent 
straighter than pre-operative, on the left side, and that 
airways had improved bilaterally.  Some crusting was removed.

The file also contains private medical records dated in 
February 1995, at which time the veteran was seen for nasal 
problems.  It was noted that since nasal surgery performed by 
VA in 1973, the veteran experienced nasal congestion and 
occasional recurrent breathing from the nose, especially from 
1991 forward.  Examination of the nose revealed a slight 
deflection of the nasal septum to the left with drying of the 
mucous membrane.  The veteran was put on a hyperhydration 
program.  

In a May 1996 decision, the RO determined that new and 
material evidence to reopen a claim for service connection 
for a nasal obstruction had not been submitted.  Service 
connection for a sinus condition was denied in an August 1999 
rating decision and in that same decision, the RO also again 
determined that new and material evidence had not been 
presented with which to reopen a claim of nasal 
obstruction/deviated septum

On September 10, 2001, the veteran filed claims under the 
provisions of 38 U.S.C.A. § 1151 for a respiratory problem, 
bilateral ear problems and for chronic laryngitis, all 
alleged to have resulted from the septoplasty performed by VA 
in 1973.

VA medical records dated from 1999 to 2002 include a July 
1999 record, which indicates that the veteran was seen with 
complaints of congestion of the left nostril.  He gave a 
history of a deviated septum which he stated had been 
surgically repaired 20 years previously.  It was also noted 
that he had problems with seasonal allergies.  Examination 
revealed some mild swelling of the turbinates consistent with 
allergic rhinitis.  In March 2002, the veteran was seen with 
complaints of an echo in his ears, following a cold.  An 
assessment of bilateral otitis media was made.

In a March 2002 decision of the RO, the veteran's 
compensation claims brought under the provisions of 
38 U.S.C.A. § 1151 were denied.

The veteran and his representative presented testimony at a 
videoconference hearing held before the undersigned Acting 
Veterans Law judge in April 2003.  The veteran testified that 
when he was drafted, he advised the Army that he had nasal 
problems on the left side and could not breathe very well.  
He explained that these problems got worse during service.  
The veteran also testified that since nasal surgery performed 
by VA in 1973, he experienced hearing problems, perforated 
eardrums and a constant sore and obstructed throat.  

An examination for VA purposes was accomplished by Dr. W. in 
September 2004 and the claims folder was reviewed.  The 
veteran gave a history of septoplasty performed by VA in 1973 
as a result of his complaints of nose congestion.  The 
veteran reported that post surgery, the congestion had 
improved somewhat, but he was still bothered by occasional 
recurrent nasal congestion on both sides from time to time.  
The veteran also complained of recurrent throat infections 
and ear infections subsequent to the 1973 surgery.  An 
examination was conducted which included indirect 
laryngoscopy, microscopic examination of the ears and 
examination of the nose ands nasal cavity, all of which were 
normal.  Both tympanic membranes were intact and breathing 
was normal.  Larynx and hypopharynx were absolutely normal.  
There was no evidence of chronic or acute laryngitis.  
Examination of the nose revealed the septum to be in 
essentially normal position with the exception of a small 
septal spur on the left side, described as most likely a 
residual of the surgical procedure.  There was no nasal 
obstruction evident. 

The examiner concluded that the veteran complained of some 
obstruction of the nose, and noted that in 1995, he had 
treated the veteran for the same complaints.  The examiner 
noted that in 1995, the veteran was found to have a small 
spur on the left side of his septum which had caused no 
essential obstruction.  The examiner pointed out that both in 
1995 and September 2004, larynx and tympanic membranes were 
normal.  The examiner opined that the veteran did not sustain 
any additional disability as a result of VA surgery performed 
in 1973.  The doctor explained that the veteran's occasional 
bouts of pharyngitis, laryngitis and otitis media were normal 
in most people, occurring at intervals, and in no way were 
the result of the 1973 VA nasal septal surgery.  The doctor 
opined that he detected no carelessness, negligence, or lack 
of proper skill or fault on the part of VA in furnishing that 
surgical treatment.  The examiner unequivocally opined that 
neither the veteran's larynx or ear problems had anything to 
do with the 1973 VA nasal septal surgery.

Additional evidence furnished in February 2005 apparently 
includes notes taken and tympanogram in September 2004 by Dr. 
W. prior to his September 2004 examination report.  This 
evidence reflects that the veteran reported having recurrent 
sore throat infections and that a right ear tympanogram was 
normal, but that a left tympanogram was described as noisy. 

III.  Pertinent Law and Regulations

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
bilateral ear disorder and for chronic laryngitis claimed as 
resulting from nasal surgery performed by VA in November 
1973.

The veteran filed this claim in September 2001.  Effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151. See § 422(a) of PL 104-204. The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: 
(1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the veteran will not be prejudiced by having his claim 
addressed at this time by the Board.

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers (4) and (5), outlined above, there 
has not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers (1) and (2), outlined 
above, the substance of the referenced criteria was 
communicated to the veteran via the statement and 
supplemental statements of the case and the October 2003 
Board remand.

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of 38 
U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004), codified at 38 C.F.R. § 
3.361(b) (2004).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004), codified at 38 C.F.R. § 
3.361(c)(1) (2004).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004), codified 
at 38 C.F.R. § 3.361(c)(2) (2004).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004), 
codified at 38 C.F.R. § 3.361(d)(1) (2004).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004), codified at 3.361(d)(2) (2004).

IV.  Analysis

In this case, the veteran has asserted that nasal surgery 
performed by VA in November 1973 caused residuals conditions 
manifested by a bilateral ear disorder and chronic 
laryngitis.  The veteran underwent an examination for VA 
purposes in September 2004 for the purpose of obtaining an 
opinion which would assist in addressing the question of 
whether there is any additional disability warranting 
entitlement to compensation under 38 U.S.C.A. § 1151.

Initially, the Board points out that chronic laryngitis has 
never been diagnosed following the veteran's service and was 
not clinically shown or diagnosed by Dr. W. in either 1995 or 
2004.  When evaluated in 2004, the larynx and hypopharynx 
were absolutely normal and there was no evidence of chronic 
or acute laryngitis.  Essentially as to the chronic 
laryngitis, there is no medical evidence of this claimed 
additional disability.  

The Board also points out that when examined in 2004, no 
abnormalities of the tympanic membranes were shown.  However, 
the Board does point out that a 2002 VA medical record 
includes a diagnosis of otitis media, and this is sufficient 
to establish a showing of a post-service diagnosis of 
bilateral ear problems.

Even if the Board were to assume the existence of the 
currently claimed conditions, i.e., bilateral ear disorders 
and laryngitis, the weight of the evidence is against a 
finding that either condition is causally related to nasal 
surgery performed by VA in November 1973.  In this regard, 
both the underlying statute 38 U.S.C.A. § 1151 and the newly 
promulgated regulations specify that actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46.433-35, codified at 38 C.F.R. 
§3.361(c)(1) (2004).

When examined by Dr. W. in September 2004, the examiner 
clearly and unequivocally opined that the veteran did not 
sustain any additional disability as a result of VA surgery 
performed in 1973.  The doctor explained that the veteran's 
occasional bouts of pharyngitis, laryngitis and otitis media 
were normal in most people, occurring at intervals and in no 
way were the result of the 1973 VA nasal septal surgery.  The 
doctor opined that he detected no carelessness, negligence, 
or lack of proper skill or fault on the part of VA in 
furnishing that surgical treatment.  The examiner 
unequivocally opined that neither the veteran's larynx or ear 
problems had anything to do with the 1973 VA nasal septal 
surgery

There is no competent evidence to the contrary to show that 
the claimed ear disorders and chronic laryngitis resulted 
from (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the November 1973 surgery and 
treatment at issue; or (2) were events not reasonably 
foreseeable.

The Board has reviewed the veteran's testimony and 
statements.  Although the veteran has testified as to the 
difficulties he associates with the VA treatment, the 
veteran's own opinion as to whether VA treatment was the 
proper treatment for his presenting condition or whether or 
not VA was at fault, is not competent medical evidence.  The 
Court has made clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
compensation for bilateral ear disorder and for chronic 
laryngitis pursuant to 38 U.S.C.A. § 1151 based on VA nasal 
surgery performed in November 1973.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted no specific evidence other than his 
own assertions to support his assertion that he has 
additional disability that is attributable to VA treatment 
and was not foreseeable.  As noted above, because the veteran 
has no specialized medical training with regard to this 
matter, his assertions, alone, may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability or the existence of additional disability 
attributable to the surgery.  Espiritu, 2 Vet. App. at 494-
95.  There is no approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter and the veteran is not entitled to the benefit of 
the doubt in resolving such issue.  See 38 U.S.C.A. § 5107.  
Based on the above finding, the Board concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, have not been 
met.



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, described as bilateral ear 
disorder and chronic laryngitis, that is claimed to have 
resulted from nasal surgery performed by VA in November 1973 
is denied.



____________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


